Citation Nr: 0014235	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-08 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans' Affairs (VA) regional office (RO) which denied 
service connection for hepatitis due to intravenous (IV) drug 
use or alcohol abuse, or on any other basis.  The veteran has 
perfected an appeal of that decision.


FINDINGS OF FACT

There is no competent evidence of a nexus between hepatitis 
and any disease or injury in service other than IV drug 
abuse.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are silent as to treatment or 
symptoms of hepatitis.

VA treatment records dated from May to September 1997 how 
diagnoses of hepatitis B and C.

The veteran underwent VA hospitalization in June 1997.  The 
veteran reported a 20-year history of drinking with delirium 
tremens and seizures.  In a June 1997 VA questionnaire, the 
veteran noted that he had used IV drugs when younger.  The 
veteran reported that he had been diagnosed with hepatitis C 
in 1992.  The diagnoses included alcohol and nicotine 
dependence, cirrhosis, and ascites reactive airway disease.

In an August 1997 VA treatment record, it was reported that 
the veteran had begun using alcohol and IV drugs during 
service.  The impressions were hepatitis B and C.

In an August 1997 statement, the veteran reported that he was 
first diagnosed with hepatitis in 1989.

During a September 1997 VA examination (VAE), the veteran 
reported a history of IV drug use while in service.  He 
indicated that he was told he had the flu during service.  He 
reported that he had experienced more health problems in 
1990.  Hepatitis B and C was assessed.

In his June 1998 substantive appeal, the veteran indicated 
that he contracted hepatitis C while in service and that he 
had the condition for more than 20 years.

In an October 1998 statement (submitted in conjunction with 
an October 1998 RO phone hearing), the veteran reported 
numerous opportunities for blood to blood contact during 
service.  He reported being a blood donor from 1975 through 
1992.  He indicated that the blood donation service did not 
notify him that his blood had tested positive for hepatitis  
He complained that he was not provided records of infected 
soldiers with whom he served.  


Laws and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  No compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).


Analysis

The veteran has reported a number of risk factors in service 
for the incurrence of hepatitis.  However, as a lay person he 
would not be competent to say that his current hepatitis was 
caused by any particular event in service.  The only 
competent medical opinion linking his current hepatitis to 
service consists of the medical opinions that the veteran 
likely acquired hepatitis as the result of IV drug abuse in 
service.  

The law, however, prohibits the payment of compensation for 
organic diseases that are the result of drug or alcohol 
abuse.  This prohibition has been deemed to prohibit service 
connection for such organic diseases.  38 U.S.C.A. §§ 1110, 
1131.  Gabrielson v. Brown, 7 Vet App 36 (1994); VAOPGCPREC 
2-97 (1997).

There is no competent evidence linking current hepatitis to 
an event in service that is not of misconduct etiology, or 
for which compensation could otherwise be paid.  Accordingly, 
the Board must conclude that there is no competent evidence 
of a nexus between current disability and service, and that 
the claim is not well grounded.  As the veteran's claim for 
service connection of hepatitis B and C is not well grounded, 
the claim must be denied.


ORDER

The claim of entitlement to service connection for hepatitis 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

